IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-50827
                                      Summary Calendar



       CYRUS R. WARE; MILDRED WARE,

                                                           Plaintiffs-Appellants,

                                             versus

       UNITED STATES OF AMERICA; ET AL.,

                                                           Defendants,

       UNITED STATES OF AMERICA,

                                                           Defendant-Appellee.



                   Appeal from the United States District Court for
                            the Western District of Texas
                         (USDC No. SA-99-CV-548-OLG)
           _______________________________________________________
                                  March 16, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       Plaintiffs-appellants Cyrus and Mildred Ware seek to set aside the foreclosure

against their family farm. We agree with the judgment of the district court that the statute

of limitations has run. Whether their claim falls under 28 U.S.C. § 2409a or 28 U.S.C.

§ 2410, the limitations period has expired, and the Wares cannot maintain any claim

against the government’s title. See Bank One Texas v. United States, 157 F.3d 397, 402

(5th Cir. 1998).

       AFFIRMED.




                                             2